PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/374,479
Filing Date: 3 Apr 2019
Appellant(s): SanBio, Inc.



__________________
Daniel X. Xu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/18/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 7-10 and 15-26 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Dezawa et al (US 2006/0166362-from IDS filed 04/03/2019) in view of McIntosh (US 2006/0153819).


(2) Response to Argument
1. Appellant argues that the cited art teaches away from the culture conditions recited in the claims.
Appellant argues that with respect to FBS concentration, while Appellant claims the use of 10% FBS for transfection of MSCs that Dezawa teaches culture medium containing 10% FBS is used for expansion of untransfected MSCs and for inducing formation of neural cells from MSCs that had previously been transfected with NICD-encoding sequences and point to paragraphs 158, 161 and 180 as evidence. Appellant argues that the sole portion of Dezawa’s disclosure that describes conditions under which MSCs are transfected uses 20% fetal bovine serum (FBS) and point to paragraphs 129 and 130 as evidence. Appellant asserts that because Dezawa neither discloses nor suggests transfection of MSCs in a culture medium containing 10% FBS that Dezawa teaches away from the use of 10% FBS in cultures for transfection of MSCs as claimed.
This is not found persuasive. First, Appellant’s own disclosure cites Dezawa as an example for the transfection of marrow adherent stromal cells with NICD for their embodiments (page 11 para 74). Second, the limitations regarding the culturing steps for producing the cells are product by process limitations and not active method steps of the claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Applicant has not provided any evidence that the use of 10% FBS provides a structural or functional difference to the cells produced when compared to cells exposed to 20% FBS. Third, the obviousness rejection is based on the fact that it would have been obvious to modify the FBS concentration as 10% FBS is also deemed to be a suitable concentration for cell culture as well based on the cited prior art. 
With regard to the concentrations of FBS used, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

The selection of specific FBS concentrations would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
In addition Dezawa also explicitly states that their examples do not limit the scope of their invention in any way (page 8 para 128) and thus are not deemed a teaching away from a similar method.
Appellant argues that Dezawa also teaches away from transfecting cells when they are 50-70% confluence. Appellant argues that the sole portion of Dezawa’s disclosure that describes conditions under which MSCs are transfected states that the cells reached 80-90% confluence and points to paragraph 130 as evidence. Appellant argues that Dezawa teaches cells grown to 60-70% confluence after they have been transfected and are being induced to form neural cells at paragraph 180 that Dezawa neither teaches nor suggests transfection of MSCs at 50-70% confluence. Appellant asserts that because Dezawa neither discloses nor suggests transfection of MSCs at 50-70% confluence that Dezawa teaches away from transfection of MSCs at 50-70% confluence as claimed.
This is not found persuasive for the same reasons as recited above for FBS concentration. Passaging the cells at subconfluence, specifically 60-70% confluence would have been obvious because Dezawa suggests this % confluence as suitable for use with transfected MSCs and it is well known in the prior art that completely confluent cultures are less desirable for passaging as the cells tend to be senescent. One of ordinary skill in the art would have had a reasonable expectation of success because both Dezawa and Mcintosh suggest culturing marrow-derived stromal cells with alpha-MEM with 10%FBS and the addition of antibiotics and L-glutamine are secondary for the enhancement of the cell growth. In addition Dezawa also explicitly states that their examples do not limit the scope of their invention in any way (page 8 para 128) and thus are not deemed a teaching away from a similar method.
Appellant argues that while McIntosh may teach conditions for culturing bone marrow stromal cells for transplant purposes that McIntosh is silent with respect to culture conditions for transfection of any type of cells. Appellant asserts that this supports their position that the claims are nonobvious.
This is not found persuasive. The fact that McIntosh does not teach a separate culture medium for the purposes of transfection supports the Examiner’s position that McIntosh suggest that a culture medium with 10% FBS is deemed suitable for culturing of MSCs before, during and after transfection. McIntosh specifically teach that they are transfecting BMSCs (page 8 para 100). Since McIntosh do not state that transfection would require a different FBS concentration, the person of ordinary skill in the art would be motivated to use the parameters listed by McIntosh as suitable for the culture of the transfected BMSCs, namely 10% FBS.
Appellant asserts that there would be no reason to combine the teachings of Dezawa and McIntosh in a way that would have resulted in the claimed methods as required by Whalen.
This is not found persuasive. Both Dezawa and McIntosh are drawn to the transplantation of genetically modified MSCs and McIntosh is cited to demonstrate that those claimed limitations regarding the culture medium missing from Dezawa are well known in the prior art as suitable and beneficial in the art of transplanting transfected MSCs.


2. Appellant argues that the culture conditions recited in the claims do not constitute routine optimization of prior art conditions.
Appellant argues that in order to support a rejection based on routine optimization that the Examiner must identify a result-effective variable and show that the art taught that such a variable was result-effective and point to Application of Antoine and Ex parte Whalen as evidence. Appellant asserts that there is nothing on the record showing that FBS concentration or degree of confluence influenced the process of converting MSCs to a cell population that would produce and secrete trophic factors during the step of transfecting MSCs with NICD-encoding sequences. Appellant asserts that it is improper to focus on the amount and viability of the cells as results effected by the FBS concentration and confluence rather than the transfection of cells.
This is not found persuasive. With regard to the concentrations of FBS used, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).

The selection of specific FBS concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
In addition Dezawa also explicitly states that their examples do not limit the scope of their invention in any way (page 8 para 128) and thus are not deemed a teaching away from a similar method.
In addition, Dezawa is also drawn to a method of using the transfected MSCs to administer them to patients suffering from a disease or disorder of the central nervous system (page 6 para 103) and includes diseases which Appellant has indicated are diseases/disorders that benefit from the claimed treatment method (pages 2-3 para 8), namely Parkinson’s disease and Alzheimer’s disease. Since the administered cells are intended to have a therapeutic effect on the subject, optimizing the parameters in which these cells are produced with a focus on the cell viability and number of cells produced being of concern and could be affected by FBS concentration and degree of confluence. Dezawa and Appellant are both focused on the therapeutic effect of these cells, but Dezawa does not have to have the same reason as Appellant to modify the culture conditions. Cell viability and number of cells are also suitable variables to be focused on for their therapeutic effect as well.
Appellant argues in addition to identifying an art-recognized result-effective variable that the Examiner must also explain why it would have been routine to optimize such a variable and point to In re Stepan Co. and Ex parte Whalen as evidence. Appellant asserts that the Examiner has not provided any reason why modifying Dezawa’s FBS concentration and/or degree of confluence would have constituted routine optimization of a method to manufacture cells that provide trophic factors to a subject.
This is not found persuasive. Dezawa does not have to have the same reason as Appellant to modify the culture conditions. Cell viability and number of cells are also suitable variables to be focused on for their therapeutic effect as well. Culture conditions are known to affect the viability of cells because this is what is keeping the cells alive. Fetal bovine serum is provided to provide nutrition to the cells and the degree of confluence is known to be of concern because when cells become 100% confluent they are known to become senescent and inactive. Overcrowding of cells can cause the cells to die off as well, thus affecting their viability.
Appellant argues that had the Examiner identified a result-effective variable that she would also have had to further explain why a person of ordinary skill would have had a reasonable expectation of success in achieving the claimed subject matter by optimizing such a variable and point to Stepan as evidence. Appellant asserts that having not identified either FBS concentration or degree of confluence as critical variables that the examiner could not possibly explain how one could have a reasonable expectation of success after having modified these variables.
This is not found persuasive. One does not have to identify a variable as critical in order to suggest a modification of such variable. In fact, the obviousness rejection was made based on the lack of evidence of criticality of the FBS concentration and degree of confluence and maintained because Appellant was unable to produce such evidence.
Appellant argues that the Examiner never specifies the endeavor at which the modifier of these variables would have been successful had these variables been optimized and only asserts such success. 
This is not found persuasive. With regard to the concentrations of FBS used, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific FBS concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said artisan recognizing that the amount and viability of the cells cultured would have been affected by these concentrations.
In addition Dezawa also explicitly states that their examples do not limit the scope of their invention in any way (page 8 para 128) and thus are not deemed a teaching away from a similar method.
Appellant asserts that the Examiner while asserting that Dezawa suggest 60-70% confluence as suitable fails to specify exactly what it is suitable for. Appellant argues that Dezawa do not teach this confluence for purposes of transfection of the MSCs. 
This is not found persuasive. The Examiner indicated that Dezawa teach
that 60-70% confluence were suitable for the culture of MSCs. The degree of confluence is with regard to how much of the culture surface is covered by the cells prior to passaging them and thus how crowded the surface is with the cells. The closer the cell surface comes to complete confluence the more crowded the cells are and thus the viability would be affected. Optimizing the degree of confluence to provide cells with the highest viability is what the obviousness is based on. If Appellant had evidence that the claimed confluence degree does not provide optimal cell viability then it is presumed that Appellant would have submitted this as evidence of nonobviousness.
Appellant argues that it is improper to shift the burden to Appellant to provide evidence that the difference in FBS concentration and degree of confluence  provide a structural or functional difference in the cells produced. 
This is not found persuasive. The Office has shown that the administration of a MSC transfected with a polypeptide encoding NICD was known in the prior art and that with regard to how the transfected cell was produced that these claim limitations were recited in a product by process manner and not as active method steps. During examination the Examiner was unable to find any evidence that the FBS concentration and the degree of subconfluence provided any criticality to the production of the transfected cells and as such determined that there was no criticality to these variables especially since Appellant was unable to provide any such evidence as well.
Appellant argues that the art of record suggests that higher FBS concentrations and higher degrees of confluence were desirable transfection conditions. Appellant asserts that there is nothing on the record to show that a person of ordinary skill would have been motivated to modify Dezawa’s conditions and, even if modified, would have predictably obtained cells that provide trophic factors to a subject.
This is not found persuasive. The art of record shows no evidence supporting the criticality to the FBS concentration and the degree of cell confluence and thus optimizing such variables to arrive at a cell culture medium with the claimed values would appear to be no more than routine experimentation. With regard to the concentrations of FBS and cells used, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).


3. Appellant argues that the Examiner’s assertion that the claimed methods are obvious because they are inherent properties of the cells disclosed by Dezawa is erroneous.
(A) Appellant asserts that the provision of trophic factors is not an inherent property of the cells disclosed by Dezawa. Appellant asserts that the Examiner asserts that each and every time the cells of Dezawa are made they will provide trophic factors to a subject as claimed. Appellant argues that if the cells of Dezawa were cultured in vitro they would not provide trophic factors to a subject.
This is not found persuasive. The obviousness rejection states that once the cell culture medium of Dezawa is modified to include the claimed product by process limitations that the transfected MSCs of Dezawa when administered to a subject will then provide the claimed effects. If this were not the case then it would appear that the claims must be missing essential elements required for such effects.
(B) Appellant argues that obviousness cannot be based on unknown inherent properties. Appellant asserts that a finding of obviousness must be based on what is known to a person of ordinary skill in the art at the time the invention was made and point to Graham v. John Deere Co. of Kansas City as evidence. Appellant asserts that, unlike anticipation, obviousness cannot be predicated on a feature, inherent or not, that was unknown at the time the invention was made and point to Application of Spormann, In re Rijckaert, MPEP 2141.02 (V) and MPEP 2141.01 (III) as evidence. 
This is not found persuasive. The motivation to modify the method of Dezawa is made based on what was well known in the prior art at the time of the invention. Once modified to include the claimed FBS concentration and to use confluence degrees of 60-70%, Dezawa would then provide those claimed limitations drawn to the effect of the method. If this were not the case then it would appear that the claimed method must then be missing essential elements required for such effects.


4. Appellant argues that claims 18-26 are patentable.
Appellant argues that claims 18-26 recite uses of NICD-transfected MSCs for promoting survival of neural cells; for stimulating growth of neural cells and for preventing death of neural cells. Appellant asserts that this is in contrast to Dezawa and that Dezawa is concerned with converting MSCs to neural cells themselves and not to cells that promote survival, growth or prevent death of neural cells. Appellant asserts that Dezawa contains no hint of a non-neural cell that could modulate survival and growth of neural cells.
This is not found persuasive. Appellants claims recite the administration of a cell that is produced by transfection of MSCs with NICD. The claims do not specifically require that the cell administered is an NICD-transfected MSC. The claims also do not exclude a step for differentiation of the transfected MSCs, only that the manner in producing the administered cell include the steps of transfecting an MSC with NICD. Dezawa specifically state that the NICD transfection caused the MSCs to change their phenotype to one resembling NSCs and/or NPCs (pages 11-12 para 178). This same statement is made by Appellant (page 13 para 79). It appears from Appellant’s disclosure that they are administering the same cell type as disclosed by Dezawa (pages 12-13, para 75-82).
Appellant’s own disclosure cites Dezawa as an example for the transfection of marrow adherent stromal cells with NICD for their embodiments (page 11 para 74) and specifically incorporates Dezawa by reference. 




For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        
Conferees:
/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632  
                                                                                                                                                                                                      
/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.